IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-576-CR


JOHN MATYASTIK,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT OF MILAM COUNTY

NO. 19,243, HONORABLE ROGER HASHEM, JUDGE PRESIDING
 


PER CURIAM
	On appeal by trial de novo from justice court, appellant was convicted of driving
without a seat belt.  Tex. Rev. Civ. Stat. Ann. art. 6701d, § 107C (West Supp. 1993).  The
punishment is a $50 fine.
	This Court has jurisdiction in this cause only if the sole issue is the constitutionality
of section 107C.  Tex. Code Crim. Proc. Ann. art. 4.03 (West Supp. 1993).  Appellant's two
points of error do not challenge the constitutionality of the statute, but instead assert that the
complaint failed to state an offense.  Under the circumstances, this Court is without jurisdiction.
	The appeal is dismissed.  

Before Justices Powers, Jones and Kidd

Appeal Dismissed

Filed:   October 6, 1993

Do Not Publish